BUCHANAN, Chief Judge.
ON PETITION FOR REHEARING
The Industrial Board of Indiana, Violent Crime Compensation Division (Industrial Board) petitions for rehearing of our opinion in Otterman v. Industrial Bd. of Ind., Violent Crime Compensation Div. (1984), Ind. App., 471 N.E.2d 23.1
The Industrial Board asserts our decision contravenes the legislative mandate which subjects the Violent Crime Compensation Division to the same procedural rules as the Industrial Board per Ind.Code 16-7-8.-6-10(f) (1982); 480 I.A.C. 1-1-10 (1984), and which states appeals from the Industrial Board are governed by "the same terms and conditions as govern appeals in ordinary civil actions." IC 22-3-4-8 (1982). Also, a regulation says that in order to commence an appeal from the Industrial Board a party "must file [a written prae-cipe] with the secretary of the board...." 630 LA.C. 1-1-25 (1984) (emphasis supplied).
Regardless of what the legislature may enact, it is the exclusive prerogative of the Indiana Supreme Court to establish procedural rules governing the course of litigation, and any legislative enactment which infringes upon that prerogative must yield. State ex rel. Gaston v. Gibson Circuit Court (1984), Ind., 462 N.E.2d 1049; Augustine v. First Fed. Sav. & Loan Ass'n (1979), 270 Ind. 238, 384 N.E.2d 1018; In re Little Walnut Creek Conservancy Dist. (1981), Ind.App., 419 N.E.2d 170.
The petition for rehearing is denied.
*1022SHIELDS, J., concurs.
SULLIVAN, J., concurs with separate opinion.

. Since our opinion was handed down on November 27, 1984, the third district of this court has reached the same conclusion in Tobias v. Violent Crime Compensation Div. (1985), Ind. App., 473 N.E.2d 148 (on rehearing).